PER CURIAM.
AFFIRMED. State v. Whitfield, 487 So.2d 1045 (Fla.1986) (sentencing errors which do not produce an illegal sentence or an unauthorized departure from the sentencing guidelines still require a contemporaneous objection if they are to be preserved for appeal), receded from on other grounds, Davis v. State, 661 So.2d 1193 (Fla.1995); Pope v. State, 646 So.2d 827 (Fla. 5th DCA 1994) (defendant who failed to present argument to trial court for review and ruling was precluded from raising issue on appeal).
PETERSON, C.J., and HARRIS and ANTOON, JJ., concur.